Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.

Claim status
Claims 1-7, 9-13, 18 and 24-37 are pending in the application.
Claims 28 and 29 remain withdrawn.
Claims 1-7, 9-13, 18, 24-26, and 30-37 are examined on the merits in the present Office action. 

Withdrawn Objections/ Rejections
The rejection of claims 1-7, 9-13, 18, 24-27 and 30-35 under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 18, 24-26, and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Byrum (US PGPub No. 20140289909, published September 25, 2014) in view of Chongqing (CN patent no. 109105250A, January 1, 2019), Xi (Xi et al. Sciendo. 60: 155-160. 2010) and Sakamoto (Sakamoto et al., 2009. Scientia Horticulturae 119 (2009) 280-285).
The claims are drawn to the pollen donor plant comprising an allele that facilitates selecting resulting progeny from a method for liquid-mediated delivery of pollen to a stigma of a recipient plant wherein the stigma of the recipient plant is enclosed by flower structures comprising the steps of obtaining pollen from a donor plant, producing a liquid solution comprising said pollen and introducing said solution to an enclosed stigma of a recipient plant to pollenate said recipient plant; wherein the recipient plant is a soybean plant; wherein the pollination method comprises creating an opening in the recipient flower bud before introducing said solution; wherein creating an opening comprises removing or rupturing an upper portion of said flower bud; a method of producing hybrid seed comprising the steps of obtaining pollen from a donor plant, producing a liquid solution comprising said pollen, introducing said solution into a flower bud of a female parent having a genotype that is different from that of the donor plant, wherein the flower bud comprises a stigma enclosed by flower structures, thereby pollinating the flower with pollen from the donor plant, harvesting seed produced from said pollination and identifying hybrid progeny; wherein the recipient plant is genetically male sterile; 1 seed produced from said pollination; wherein said solution comprises a nucleic acid molecule; further comprising identifying the F1 hybrid seed using phenotypic markers. Said flower structures enclosing the stigma of the recipient flower are specified as comprising petals and sepals.
	Regarding claims 1 and 32, Byrum teaches a method of cross pollination of soybean wherein pollen is obtained from a donor plant and introduced to an enclosed stigma of a flower bud on a recipient plant, thereby pollinating the flower bud with the pollen from the donor plant, wherein the enclosed stigma is enclosed by flower structures, further specifying that preventing unwanted self-pollination of a recipient flower can be achieved by introducing pollen from the donor plant to the recipient flower prior to maturation of pollen from the recipient flower, the male parts of the recipient flower removed, genetic male sterility, or application of a chemical gametocide to the male parts of the recipient flower, thereby increasing likelihood of success of the intended pollination [0060]. 
	Byrum does not teach a method of liquid-mediated delivery of pollen, producing a liquid solution comprising said pollen and introducing said solution to an enclosed recipient flower bud. 
Chongqing teaches a method of liquid-mediated delivery of pollen and introducing said solution to a recipient flower (claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pollination method of Byrum to include the liquid-mediated delivery of pollen with the liquid solution of pollen taught by Chongqing to introduce pollen to a recipient flower because Chongqing teaches a hybridization success rate improvement of 17.4% (abstract). One would be motivated to use liquid-mediated delivery of pollen to increase the success 
Xi teaches injecting a solution into an enclosed flower bud with a needle syringe to illicit a desired effect (page 156, right column, paragraph 2). Byrum teaches how to identify flowers which are enclosed by floral structures and receptive [0061]. Byrum teaches one strategy to avoid unwanted self-pollination is to pollinate prior to the flower opening, when the male parts drop pollen onto the stigma [0059]. Byrum also teaches that care must be taken in removing floral structures if doing so to cross pollenate [0061].  One would be motivated to introduce pollen as taught by Byrum by injecting a liquid pollen solution as taught by Chongqing with a needle syringe as taught by Xi during the enclosed, receptive time point taught by Byrum with the expectation of successful cross pollination. One would be motivated to improve the cross pollination method taught by Byrum with the benefits of preventing unwanted self-pollination by pollinating prior to anthesis, preventing unwanted cross-pollination by the stigma remaining enclosed by floral structures, to prevent damage as taught and cautioned by Byrum and to obviate the labor necessary to remove floral structures. 
	Regarding claim 2, Byrum in view of Chongqing and Xi teaches the method of claim 1; Byrum further teaches wherein said pollen is obtained from a plurality of flowers from said donor plant [0061].
Regarding claim 3, Byrum in view of Chongqing and Xi teaches the method of claim 1; Byrum does not teach the step of introducing comprises injecting a liquid solution of pollen into the flower bud. The Applicant provides guidance on the interpretation of injecting, “The injecting may be carried out using any instrument having the capacity to inject a desired amount of solution in the flower bud without disrupting the stigma and ovule”[0024]. Chongqing teaches the step of injecting a liquid pollen solution into the recipient flower bud (abstract, claim 1, claim 2).  Byrum teaches that soybean typically self-pollinates on the day the corolla opens, when anthesis occurs, that the stigma is receptive to pollen 
While the Applicant has not specified that the claimed invention be drawn to injection by syringe, and the Specification discloses guidance on the interpretation of injecting, “The injecting may be carried out using any instrument having the capacity to inject a desired amount of solution in the flower bud without disrupting the stigma and ovule”, which is rendered prima facie obvious as described above by Byrum in view of Chongqing, applicant further discloses, “A non- limiting example is a syringe (FIG. 5A)”[0024].  Figure 5A features an illustration of a needle syringe. Byrum in view of Chongqing does not specify the injection of liquid pollen solution with a needle syringe. Xi teaches injecting a solution into an enclosed flower bud with a needle syringe to illicit a desired effect (page 156, right column, paragraph 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the injection of liquid pollen solution of Byrum in view of Chongqing to include injection with a needle syringe as taught by Xi because it can also be used to deliver a liquid solution to an enclosed flower bud to illicit a desired effect. One would be motivated to do so to improve the method of cross pollination of Byrum in view of Chongqing with the expectation of successful hybridization.


	Regarding claim 5, Byrum in view of Chongqing teaches the method of claim 4 and Byrum further teaches the step of the donor pant comprising an allele that facilitates selecting said progeny plant or seed [0082].
	Regarding claim 6, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum further teaches the flower bud is male sterile at the time of cross-pollination [0060].
	Regarding claim 7, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum further teaches the flower bud is genetically male sterile or treated with a gametocide [0060].
	Regarding claim 9, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum further teaches the recipient plant is a soybean plant [0060].
	Regarding claim 10, Byrum in view of Chongqing and Xi teaches the method of claim 1 and one of ordinary skill in the art would recognize that the solution taught by Chongqing and Byrum in view of Chongqing comprise a nucleic acid molecule, an inherent component of pollen.
	 Regarding claim 11, Byrum in view of Chongqing and Xi teaches the method of claim 10 but does not teach the solution comprising pectin methylesterase. Sakamoto teaches the advantage of a liquid pollen suspension comprising pectin methylesterase (PME) to maintain pollen grain viability and increase percentage of fruit set (paragraph bridging pages 280-281). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid pollen solution of Byrum in view of Chongqing to include pectin methylesterase to maintain pollen grain viability and increase percentage of fruit set.  One would expect to successfully pollinate using the method comprising a liquid pollen solution of Byrum in view of Chongqing with the liquid pollen solution comprising pectin methylesterase as taught by Sakamoto. 

Regarding claim 13, Byrum in view of Chongqing and Xi teaches the method of claim 10 but does not teach the solution comprising xanthan gum. Sakamoto teaches the advantage of a liquid pollen suspension comprising xanthan gum to facilitate holding pollen grains on the stigma (page 280, right column, paragraph 1). Sakamoto teaches that xanthan gum can be combined in a liquid pollen solution, observing that solutions comprising xanthan gum showed improved pollen grain viability and fruit set. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid pollen solution taught by Byrum in view of Chongqing to include xanthan gum to facilitate holding pollen grains on the stigma, improve pollen grain viability and fruit set. One would expect to successfully pollinate using the method comprising a liquid pollen solution of Byrum in view of Chongqing with the liquid pollen solution comprising xanthan gum as taught by Sakamoto.
Regarding claim 18, Byrum in view of Chongqing and Xi teaches the method of claim 10 and Chongqing further teaches the liquid pollen solution comprising boric acid (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pollination method of Byrum to include the liquid-mediated delivery of pollen with the liquid solution of pollen taught by Chongqing to introduce pollen to a recipient flower because Chongqing teaches a hybridization success rate improvement of 17.4% (abstract). One would be motivated to use liquid-
Regarding claim 24, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum further teaches collecting seed resulting from said pollination [0071].
Regarding claim 25, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum further teaches crossing a progeny plant grown from said seed with itself or a second plant [0072].
Regarding claim 26, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum further teaches creating an opening in said flower bud [0061] prior to introducing pollen. 
Regarding claim 27, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum further teaches removing or rupturing an upper portion of said flower bud [0061] prior to introducing pollen.
Regarding claim 30, Byrum teaches a method of cross pollination of soybean wherein pollen is obtained from a donor plant and introduced to an enclosed stigma of a flower bud on a recipient plant, thereby pollinating the flower bud with the pollen from the donor plant, wherein the enclosed stigma is enclosed by flower structures, further specifying that preventing unwanted self-pollination of a recipient flower can be achieved by introducing pollen from the donor plant to the recipient flower prior to maturation of pollen from the recipient flower, the male parts of the recipient flower removed, genetic male sterility, or application of a chemical gametocide to the male parts of the recipient flower, thereby increasing likelihood of success of the intended pollination [0060]. 
	Byrum does not teach a method of liquid-mediated delivery of pollen, producing a liquid solution comprising said pollen and introducing said solution to an enclosed recipient flower bud. 

Xi teaches injecting a solution into an enclosed flower bud with a needle syringe to illicit a desired effect (page 156, right column, paragraph 2). Byrum teaches how to identify flowers which are enclosed by floral structures and receptive [0061]. Byrum teaches one strategy to avoid unwanted self-pollination is to pollinate prior to the flower opening, when the male parts drop pollen onto the stigma [0059]. Byrum also teaches that care must be taken in removing floral structures if doing so to cross pollenate [0061].  One would be motivated to introduce pollen as taught by Byrum by injecting a liquid pollen solution as taught by Chongqing with a needle syringe as taught by Xi during the enclosed, receptive time point taught by Byrum with the expectation of successful cross pollination. One would be motivated to improve the cross pollination method taught by Byrum with the benefits of preventing unwanted self-pollination by pollinating prior to anthesis, preventing unwanted cross-pollination by the stigma remaining enclosed by floral structures, to prevent damage as taught and cautioned by Byrum and to obviate the labor necessary to remove floral structures. 
Regarding claim 31, Byrum in view of Chongqing teaches the method of claim 1 and Byrum teaches the donor plant is a soybean plant [0061].
1 hybrid soybean seed wherein pollen is obtained from a donor plant and introduced to an enclosed stigma of a flower bud on a recipient plant, thereby pollinating the flower bud with the pollen from the donor plant, wherein the enclosed stigma is enclosed by flower structures, specifying that pollination of the recipient flower must occur prior to maturation of pollen from the recipient flower [0060]. Byrum teaches that flowers enclosed by floral structures which are expected to open the following day are selected as recipient flowers [0061]. Byrum does not teach a method of liquid-mediated delivery of pollen, producing a liquid solution comprising said pollen and introducing said solution to a recipient flower. Chongqing teaches a method of liquid-mediated delivery of pollen and introducing said solution to a recipient flower (claim 1). Instant claim 32 is alternatively drawn to creating an opening in the flower bud and applying liquid pollen solution into said opening, thereby pollinating the recipient flower. Byrum teaches creating an opening and introducing pollen to pollinate the recipient flower [0064]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pollination method of Byrum to include the liquid-mediated delivery of pollen with the liquid solution of pollen taught by Chongqing to introduce pollen to a recipient flower because Chongqing teaches a hybridization success rate improvement of 17.4% (abstract). One would be motivated to use liquid-mediated delivery of pollen to increase the success rate of hybridization using the method of Byrum. One would expect successful liquid-mediated delivery of pollen combining the liquid pollen solution of Chongqing with the cross-pollination of an enclosed recipient flower taught by Byrum.
Regarding claim 33, Byrum in view of Chongqing and Xi teaches the method of claim 32 and one of ordinary skill in the art would recognize that the solution taught by Chongqing and Byrum in view of Chongqing comprise a nucleic acid molecule, an inherent component of pollen. Nevertheless, the solution of Chongqing comprises at least distilled water, sucrose, gibberellin (plant growth regulator), heteroauxin (plant growth regulator), zeatin (plant growth regulator), dichlorphenoxyacetic acid (plant growth regulator), and sodium alginate (stabilizer, thickening agent) (Embodiment 1, also claim 4). 
Regarding claim 34, Byrum in view of Chongqing and Xi teaches the method of claim 32 and Byrum further teaches the flower bud is male sterile at the time of cross-pollination [0060].
1 hybrid seed using a marker that facilitates selecting said progeny plant or seed [0082].
Regarding claim 36, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum discloses the recipient flower is enclosed by flower structures comprising petals and sepals [0059]. 
Regarding claim 37, Byrum in view of Chongqing and Xi teaches the method of claim 30 and Byrum discloses the recipient flower is enclosed by flower structures comprising petals and sepals [0059]. 
Thus, claims 1-7, 9-13, 18, 24-26, and 30-37 are rendered prima facie obvious in view of the teachings, suggestions, and motivations of the prior art. 

Conclusion
Claims 1-7, 9-13, 18, 24-26, and 30-37 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/Ashley K Buran/               Primary Examiner, Art Unit 1662